Exhibit 10.1
FEE AND SERVICE SCHEDULE FOR STOCK TRANSFER SERVICES
between
MVC CAPITAL, INC.
and
COMPUTERSHARE INC.
and
COMPUTERSHARE TRUST COMPANY, N.A.
This Fee and Service Schedule is by and between, Computershare Inc. (formerly
known as Computershare Shareholder services, inc.) (“Computershare”) and
Computershare Trust Company, N.A. (the “Trust Company”), (collectively,
“Transfer Agent”) or individually “Computershare” and the “Trust Company,
respectively and MVC Capital, Inc. (the “Company”), whereby the Transfer Agent
will perform the following services for the Company. This Fee and Service
Schedule (“Schedule”) is an attachment to the Agreement. Terms used, but not
otherwise defined in this Schedule, shall have the same meaning as those terms
in the Agreement.
TERM
The fees set forth in this Schedule shall be effective for a period of three
(3) years, commencing from the effective date of July 1, 2009 (the “Initial
Term”). Sixty (60) days before the expiration of the Initial Term or a Renewal
Term, whichever is applicable, the parties to this Agreement will agree upon a
Fee Schedule for the upcoming Renewal Term. If no new fee schedule is agreed
upon, provided that service mix and volumes remain constant, the fees listed in
the Schedule shall be increased (a) by the accumulated change in the National
Employment Cost Index for Service Producing Industries (Finance, Insurance, Real
Estate) for the preceding years of the contract, as published by the Bureau of
Labor Statistics of the United States Department of Labor; or (b) to the
Transfer Agent’s minimum fees then in effect, whichever is greater. Fees will be
increased on this basis for each successive Agreement anniversary thereafter.
FEES
Ongoing Account Management*
This fee covers all administration of the services listed in the services
section except as noted below. Out of pocket costs associated with providing
these services will be charged separately.
$1,250.00*     Per Month
 

*   If the average volume of transactions, inquiries, or telephone calls
significantly increases during the term of this Agreement as a result of outside
factors or unforeseen circumstances for which the Transfer Agent is not the
proximate cause, the Transfer Agent and the Company shall negotiate an
additional fee.

Lost Owner/Shareholder Search Services

  •   SEC Electronic Database Search               $2.00 per account searched

Page 1



--------------------------------------------------------------------------------



 



SERVICES
     Administrative Services

  •   Annual administrative services as Transfer Agent and Registrar for the
common stock of the company     •   Assignment of relationship manager

     Account Maintenance

  •   Maintain 1,000 registered shareholder accounts (additional accounts to be
billed at $6.00 each per year)     •   Create new shareholder accounts     •  
Post and acknowledge address changes     •   Process other routine file
maintenance adjustments     •   Post all transactions, including debit and
credit certificates, to the shareholder file     •   Respond to requests for
audit confirmations     •   Perform OFAC (Office of Foreign Asset Control) and
Patriot Act reporting     •   Obtain tax certifications

     Share Issuance

  •   Issuance, cancellation and registration of shares     •   Process all
legal transfers as appropriate     •   Combine certificates into larger and/or
smaller denominations     •   Replace lost certificates in accordance with UCC
guidelines and Computershare policy (subject to shareholder-paid fee and bond
premium)     •   Place, maintain and remove stop-transfer notations

     Special Issuances

  •   The processing of up to 100 stock option issuances, per annum, additional
to be billed at $25.00 per stock option issuance

     Shareholder Communications

  •   Provide company-specific Shareholder contact number;     •   Provide IVR
24/7 (subject to system maintenance);     •   Respond to Shareholder inquiries
(written, e-mail and web);     •   Record all Shareholder calls;     •   Scan
and image incoming correspondence from Shareholders;

     Direct Registration System (“DRS”)

  •   Register, issue and transfer DRS book-entry shares     •   Issue DRS
statements of holding     •   Process Web, IVR, telephone and written sale
requests for DRS shares (sale fees charged to Shareholder), pursuant to the
terms and conditions, including applicable fees, of the DRS Sales Facility

     Online Access

  •   Provide Internet access to “Issuer Online,” desktop access to corporate
and Shareholder information administered by Computershare, which permits data
management including accessing standard reports such as Top 10 — 200 Shareholder
lists, submitting real-time inquiries such as an issued capital query, and
reporting by holding range     •   Provide Internet access to “Investor Centre,”
which provides Shareholder account information, transaction capabilities, and
downloadable forms and FAQs     •   Provide On-Demand Reporting to allow Company
to generate non-standard reports 24/7 at Transfer Agent’s standard fee for such
reports

Page 2



--------------------------------------------------------------------------------



 



     Dividend Services

  •   Receive full funding one day prior to payable date by 11:00 a.m., Eastern
Standard Time via Federal Funds Wire, ACH or Demand Deposit Account debit     •
  Coordinate the mailing of quarterly dividends with an additional enclosure
with each dividend check     •   Prepare and file Federal Information Returns
(Form 1099) of dividends paid in a year     •   Prepare and file State
Information Returns of dividends paid in a year to Shareholders resident within
such state     •   Prepare and file annual withholding return (Form 1042) and
payments to the government of income taxes withheld from Non-Resident Aliens    
•   Coordinate the mailing of Form 1099 to Shareholders     •   Coordinate the
email notification to Shareholders of the online availability of Form 1099     •
  Replace lost dividend checks     •   Reconcile paid and outstanding checks    
•   Code “undeliverable” accounts to suppress mailing dividend checks to same  
  •   Keep records of accumulated uncashed dividends     •   Perform the
following duties as required by the Interest and Dividend Tax Compliance Act of
1983:

  •   Withhold tax from Shareholder accounts not in compliance with the
provisions of the Act     •   Reconcile and report taxes withheld, including
additional 1099 reporting requirements, to the Internal Revenue Service     •  
Mail to new accounts who have had taxes withheld, to inform them of procedures
to be followed to curtail subsequent back-up withholding     •   Perform
Shareholder file adjustments to reflect certification of accounts

     ACH Services

  •   Review cards for accuracy and completeness and identifying cards with
incomplete information     •   Mail cure letter to Shareholders with incomplete
cards     •   Identify cards received after the cut-off date     •   Code
accounts for ACH and performing pre-note test     •   Identify rejected ACH
transmissions mail dividend check and explanation letter to Shareholders with
rejected transmissions     •   Respond to Shareholder inquiries concerning the
ACH Program     •   Code cards received after cut-off date     •   Calculate on
a quarterly basis the Share breakdown for ACH vs. other dividend payments and
notifying the Company of funding amount for ACH transmissions and other payable
date funds     •   Credit ACH designated bank accounts automatically on dividend
payable date     •   Maintenance of ACH participant file, including coding new
ACH accounts     •   Process termination requests     •   Keep adequate records
including retention of authorization cards

     Dividend Reinvestment Services

  •   Invest Dividend Reinvestment and Optional Cash Purchases per the plan
document     •   Reinvestment and/or cash investment transactions of Dividend
Reinvestment Plan participant accounts     •   Coordinate the mailings statement
to Plan participant when activity occurs     •   Coordinate the email
notification to Plan participant of the online availability of plan statements  
  •   Process automatic monthly investments via ACH     •   Maintain DRP
accounts and establishing new participant accounts     •   Process sale,
termination and withdrawal requests     •   Supply summary reports for each
reinvestment/investment     •   Receive certificates for conversion to DRP
shares     •   Coordinate the mailing of Form 1099 to participants, including
DRP participants and related filings with the IRS

Page 3



--------------------------------------------------------------------------------



 



     International Currency Exchange Services

  •   Allow shareholders to elect to receive sale proceeds and dividend payments
in foreign currencies (subject to certain geographic restrictions) by check or
by electronic funds transfer in accordance with Transfer Agent’s guidelines
(fees paid by Shareholders)

     Annual Meeting Services

  •   Prepare a full Shareholder list as of the Annual Meeting Record Date     •
  Address proxy cards for all registered Shareholders     •   Coordinate the
mailing of the proxy card, proxy statement, return envelope and Annual Report to
all registered Shareholders     •   Receive, open and examine returned proxies  
  •   Tabulate returned proxies     •   Provide on-line access to proxy vote
status     •   Attend Annual Meeting as Inspector of Election (travel expenses
billed as incurred)     •   Prepare a final Annual Meeting list reflecting how
each account has voted on each proposal     •   Establish E-proxy vote services
for proxy voting (transactional fees and out-of-pocket expenses to be billed
separately)     •   Establish a consent site to facilitate Electronic
Distribution of Annual Meeting materials for the registered shareholder file
(transactional fees and out-of-pocket expenses to be billed separately)

     Mailing, Reporting and Miscellaneous Services

  •   Address and enclose company-provided materials, three (3) per annum for
registered shareholders

     Additional Annual Meeting Services (SUBJECT TO ADDITIONAL FEES)

  •   Electronic delivery of proxy material     •   Accept and load other
related proxy files, 401K, ESPP and other stock issues not on our recordkeeping
system     •   Match load related proxy files to registered Shareholder base to
eliminate duplicate mailings     •   Provide householding of materials to the
same address     •   Provide Internet and telephone voting     •   Provide
services related to notice and access requirements including web hosting of
materials, notice only mailings, and mixed mailings.     •   Provide proxy
solicitation services by Georgeson     •   Broker search and beneficial or
“street holder” distribution     •   Provide financial printing of 10ks, proxy
statements and other related documents

     Direct Filing of Abandoned Property

  •   Coordinate the mailing of due diligence notices to all qualifying
Shareholder accounts as defined by the State filing matrix     •   Process
returned Due Diligence notices and remitting property to Shareholders prior to
escheatment     •   Prepare and file Preliminary and Final Abandoned Property
Reports     •   Prepare and file checks for each state covering unclaimed funds
as per state requirements     •   Issue and file stock certificate(s) registered
to the applicable state(s) representing returned (RPO) certificates and
underlying Share positions     •   Retain, as required by law or otherwise,
records of property escheated to the several States and responding, after
appropriate research, to Shareholder inquiries relating to same

     Lost Owner/Shareholder Search Services

  •   Perform electronic database searches in accordance with SEC requirements  
  •   Update new addresses provided by search firm     •   Send verification
form to Shareholder to validate address     •   Reissue abandoned property held
to Shareholders upon receipt of signed verification form

Page 4



--------------------------------------------------------------------------------



 



Additional Services
Items not included in the fees and services set forth in this Schedule include,
but are not limited to, services associated with the payment of a stock
dividend, stock split, corporate reorganization, restricted stock vestment
program, DWAC services provided to broker dealers, audit services, or any
services associated with a special project are to be billed separately, on an
appraisal basis.
Services required by legislation or regulatory fiat which become effective after
the date of acceptance of this Schedule shall not be a part of the Standard
Services and shall be billed by appraisal. All additional services not
specifically covered under this schedule will be billed by appraisal, as
applicable.
Billing Definition of Number of Accounts
For billing purposes, the number of accounts will be based on open accounts on
file at the beginning of each billing period, plus any new accounts added during
that period. An open account shall mean the account of each Shareholder which
account shall hold any full or fractional Shares of stock held by such
Shareholder, outstanding funds, or reportable tax information.
Out-of-Pocket Expenses
In addition to the fees above, the Company agrees to reimburse the Transfer
Agent for out-of-pocket expenses, including but not limited to postage, forms,
telephone, taxes, records storage, exchange and broker fees, or advances
incurred by the Transfer Agent for the items set out in Exhibit A attached
hereto. In addition, any other expenses incurred by the Transfer Agent at the
request or with the consent of the Company, will be reimbursed by the Company.
Bank Accounts
The Company acknowledges that the bank accounts maintained by Computershare in
connection with the services hereunder will be in its name and that
Computershare may receive investment earnings in connection with the investment
at Computershare’s risk and for its benefit of funds held in those accounts from
time to time.

Page 5



--------------------------------------------------------------------------------



 



ACCEPTANCE
In witness whereof, the parties hereto have caused this Fee and Service Schedule
to be executed by their respective officers, hereunto duly agreed and
authorized, as of the effective date of this Fee and Service Schedule.

                      Computershare Inc.                 Computershare Trust
Company, N. A.       MVC Capital, Inc.    
 
                    On Behalf of Both Entities:                
 
                   
By:
  /s/ Dennis V. Moccia       By:   /s/ Jaclyn Shapiro    
 
                   
Name:
  Dennis V. Moccia       Name:   Jaclyn Shapiro    
Title:
  Manager, Contract Administration       Title:   Vice President & Secretary    

This Fee and Service Schedule shall serve as an attachment to the Transfer
Agency and Service Agreement dated June 1, 2003.

Page 6



--------------------------------------------------------------------------------



 



Exhibit A
Out of Pocket Expenses
Out of pocket expenses associated with, but not limited to, the following are
not included in the fees quoted in this Fee and Service Schedule and are
billable as incurred.

  •   Postage (outgoing and business reply)     •   Envelopes     •   Forms and
stationery     •   Printing     •   Enclosing (proxy cards, dividend checks,
etc.)     •   Fulfillment (transfer packages, new account packages, DRIP
enrollment packages)     •   Proxy proof set-up     •   Record retention     •  
Insurance premiums (mailing certificates)     •   Delivery and freight charges
(including overnight delivery; Airborne Express, FedEx, etc.)     •  
Destruction of excess/obsolete material     •   Telephone usage and line
expenses     •   Regulatory reports     •   NCOA searches

Please Note:
Good funds to cover postage expenses in excess of $10,000 for Shareholder
mailings must be received in full by 12:00 p.m. Eastern Time on the scheduled
mailing date. Postage expenses less than $10,000 will be billed as incurred.

Page 7